PD-0566-15
                           PDNo.                                        COURT OF CRPINA! A5*r *» <i

                                                                              MAY 12 2015
                                    IN THE COURT
                                           OF
                                                                         Abel Acosta, Glei*
                                  CRIMINAL APPEALS
                                      AT AUSTIN



                                                                              FILED IN
                                                                     OURT OF CRIMINAL APPEALS
                            INIUBONG EBONG, Petitioner
                                                                            MAY 12 2015

                               THE STATE OF TEXAS
                                                                          Aoei Acosta, Clerk




       On Petition for Discretionary Review of the Fourteenth Court of Appeals,
 Cause No. 14-14-00070-CR, Affirming Judgment and Sentence of Trial Court Number:
            1374974 in the 351st Judicial District Court, Harris County, Texas.


  PETITIONER EBONG'S MOTION FOR LEAVE TO FILE ONLY ORIGINAL
            COPY OF HIS PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       COMES NOW,          Iniubong    Ebong, TDCJ-CID#01908828, your Petitioner,

proceeding in pro se, in the above-styled and yet to be numbered cause, respectfully moves

this Honorable Court to grant leave to file the original copy only of his Petition for

Discretionary Review. In support thereof, Petitioner would show the Court as follows:

                                            I.


       1.     The style and appeal number of his appeal Iniubong Ebong v. State of
              Texas, No. 14-14-00070-CR affirmed on April 09, 2015, in the Fourteenth
              Court of Appeals.

       2.     The Petitioner moves the Court, pursuant to Rule 2, Texas Rules of
              Appellate Procedure, to suspend Rule 9.3(b), of the Texas Rules of
               Appellate Procedure, which requires the filing of eleven (11) copies of the
               PDR with the Court.



               The facts relied upon to show good cause for this request is as follows: The
               Petitioner is indigent, incarcerated and does not have access to a
               photocopier for reproduction of the requite copies of the opinion for the
               Fourth Court of Appeals affirming his judgment and sentence. The
               Appellant is presently not represented by counsel and will be filing a pro se
               Petition for Discretionary Review.


       Accordingly, the Petitioner respectfully requests that this Honorable Court grant

leave to file an original copy only of his Petition for Discretionary Review with the Court.

       SIGNED on this the 6th day of May 2015.



                                              Respectfully submitted,




                                                                  Petitioner, Pro se
                                                       [908828
                                              Poluns^fy Unit
                                              3872 FM 350 South
                                              Livingston, Texas 77351-8580
                            CERTIFICATE OF SERVICE


        I, Iniubong Ebong, TDCJ-CID#01908828, Petitioner, pro se, herein certify that a

true and correct copy of this instrument was sent to the Office of the Criminal District

Attorney for Harris County, Texas and to the Office of the State Prosecuting Attorney, by

placing same, in a U.S. mail box, first-class, postage paid, on this the 6th day of May,

2015.